 



AGREEMENT FOR SALE AND PURCHASE

OF BUSINESS ASSETS

 

This AGREEMENT FOR SALE AND PURCHASE OF BUSINESS ASSETS (this “Agreement”),
dated as of March ___, 2017 (the “Closing Date”), is between Pure Health
Products, LLC, located at 5507-10 Nesconset Highway suite 125 Mount Sinai, NY
11761 (the “Seller”), and Wrapmail, Inc., a Florida corporation (the “Buyer”).

 

RECITALS

 

A. The Seller has Assets the Buyer wishes to purchase and Seller desires to sell
to Buyer, subject to the terms and conditions of this Agreement.

 

AGREEMENT

 

The parties agree as follows:

 

Article I. ASSETS PURCHASED; LIABILITIES ASSUMED

 

Section 1.01 Assets Purchased. Subject to the terms and conditions set forth in
this Agreement, the Seller agrees to sell to the Buyer and the Buyer agrees to
purchase from the Seller the following assets (the “Assets”), which shall
exclude all cash held by Seller on the Closing Date:

 

  (a) The Seller’s domain name, “pureleafoil.com;” and         (b) All patents,
trademarks, trade names, copyrights, service marks, and domain names of the
Seller as listed on Schedule 1.01, all registrations for them, all applications
pending for them, and all other proprietary rights and intangible property of
the Seller, including trade secrets, inventions, technology, software, operating
systems, customer lists, customer relationships, customer agreements, customer
understandings, drawings, blueprints, know-how, formulae, slogans, processes,
and operating rights and all other similar items and all such items acquired by
the Seller or coming into existence on or before the Closing Date.

 

Section 1.02 Liabilities Not Assumed.

 

  (a) The Buyer will not assume and will not be liable for any liabilities of
the Seller, known or unknown, contingent or absolute, accrued or other, and the
Assets will be free of all liabilities, obligations, liens, and encumbrances.
Without limiting the generality of the foregoing and except as otherwise
provided above, the Buyer will not be responsible for any of the following:    
    (i) Liabilities, obligations, or debts of the Seller, whether fixed,
contingent, or mixed, and whether based on events occurring before or after the
Closing, including without limitation those based on tort, contract, statutory,
or other claims or involving fines or penalties payable to any governmental
authority;

 

 1   Initials:

 

 



  (ii) Liabilities, obligations, or debts of the Seller for any federal, state,
or local tax, including without limitation federal income taxes, state income
and excise taxes, state and local real and personal property taxes, and federal,
state, and local withholding and payroll taxes;         (iii) Liabilities or
obligations of the Seller to employees for salaries, bonuses, or health and
welfare benefits or with respect to any profit-sharing, stock bonus, pension,
retirement, stock purchase, option, bonus, or deferred compensation plan or for
any other benefits or compensation (including without limitation accrued
vacation);         (iv) Liabilities or obligations of the Seller for employee
severance payments or arrangements resulting from termination of the Seller’s
employees;         (v) Liabilities or obligations of the Seller relating to
issuances of securities;         (vi) Liabilities or obligations of the Seller
incurred in connection with distributions to members or any corporate
dissolution; or         (vii) Liabilities or obligations of the Seller under any
environmental law.

 

Article II. PURCHASE PRICE

 

The Purchase Price for the Assets (the “Purchase Price”) will be 5,000,000
restricted shares of the Company’s Common Stock (“Shares”). Seller acknowledges
that the shares constitute “restricted securities,” as that term is defined in
Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), and cannot be resold unless such resale is registered under
the Securities Act and applicable state securities laws or exempt from such
registration provisions.

 

Article III. ALLOCATION OF PURCHASE PRICE

 

The Purchase Price will be as agreed between Buyer and Seller, and the Buyer and
the Seller will be bound by that allocation in reporting the transactions
contemplated by this Agreement to any governmental authority (including without
limitation the Internal Revenue Service).

 

Article IV. CLOSING

 

Section 4.01 The transactions contemplated hereby shall close (“Closing”) on or
before March ___, 2017 (“Closing Date”). On or before the Closing Date, the
following documents shall be delivered:

 

(a) The Seller shall receive a certificate from the Buyer for 5,000,000
restricted Shares of the Company’s Common Stock.

 

 2   Initials:

 

 

(b) The Buyer shall receive a Bill of Sale for all Assets from the Seller in
such form as agreed to between Seller and Buyer.

 

(c) Both the Buyer and the Seller shall receive a copy of this Agreement, duly
executed by the other party.

 

Article V. SELLER’S REPRESENTATIONS AND WARRANTIES

 

The Seller represents and warrants to the Buyer as follows:

 

Section 5.01 Corporate Existence. The Seller is a limited liability company duly
incorporated and legally existing under the laws of the state of New York and is
qualified to do business in every jurisdiction in which its ownership of
property or conduct of business requires it to qualify. The Seller has all
requisite corporate power and authority and all material licenses, permits, and
authorizations necessary to own and operate the Assets and to carry on its
business as now conducted. The copies of the Seller’s charter documents and
operating agreement that have been furnished to the Buyer’s counsel reflect all
amendments made thereto at any time before the Closing Date and are correct and
complete.

 

Section 5.02 Authorization. The Seller has duly authorized the execution,
delivery, and performance of this Agreement and all other agreements
contemplated by this Agreement to which the Seller is a party, as the case may
be. This Agreement and other documents referenced herein, when executed and
delivered by the parties thereto, will constitute the legal, valid, and binding
obligation of the Seller, enforceable against the Seller in accordance with
their respective terms except as the enforceability thereof may be limited by
the application of bankruptcy, insolvency, moratorium, or similar laws affecting
the rights of creditors generally or judicial limits on the right of specific
performance. The execution and delivery by the Seller of this Agreement and the
fulfillment of and compliance with the respective terms hereof and thereof by
the Seller, do not and will not (a) conflict with or result in a breach of the
terms, conditions, or provisions of, or constitute a default under, any
Contract; (b) result in the creation of any lien, security interest, charge, or
encumbrance on the Assets; (c) result in a violation of the operating agreement
of the Seller or any law, statute, rule, or regulation to which the Seller is
subject; or (d) result in a violation of any order, judgment, or decree to which
the Seller is subject; or (e) require any authorization, consent, approval,
exemption, or other action by or notice to any court or administrative or
governmental body.

 

Section 5.03 Distribution. The Shares are being acquired for the Seller’s own
benefit without a view towards distribution.

 

Section 5.04 Investment. The Seller understands and accepts that an investment
in the Shares is highly speculative and involves substantial risks, including
those risks concerning illiquidity, transfer restrictions, governmental
regulations and uncontrollable market conditions. The Seller is prepared to bear
the economic risk of an investment in the Shares and is able to withstand a
total loss of the Seller’s investment in Shares.

 

 3   Initials:

 

 

Section 5.05 Brokers and Finders. Seller has not employed any broker or finder
in connection with the transactions contemplated by this Agreement, or taken
action that would give rise to a valid claim against any party for a brokerage
commission, finder’s fee, or other like payment.

 

Section 5.06 Transfer Not Subject to Encumbrances or Third-Party Approval. The
execution and delivery of this Agreement by the Seller, and the consummation of
the contemplated transactions, will not result in the creation or imposition of
any valid lien, charge, or encumbrance on any of the Assets, and will not
require the authorization, consent, or approval of any third party, including
any governmental subdivision or regulatory agency.

 

Section 5.07 Litigation. No action, suit, proceeding, order, investigation, or
claim is pending or, to the best of the Seller’s knowledge, threatened against
the Seller or its property, at law or in equity, or before or by any
governmental department, commission, board, bureau, agency, or instrumentality;
the Seller is not subject to any arbitration proceedings under collective
bargaining agreements or otherwise or, to the best of the Seller’s knowledge,
any governmental investigations or inquiries; and, to the best knowledge of the
Seller, no basis exists for any of the foregoing.

 

Section 5.08 Accuracy of Representations and Warranties. None of the
representations or warranties of the Seller contain or will at Closing contain
any untrue statement of a material fact or omit or will omit or misstate a
material fact necessary in order to make statements in this Agreement not
misleading.

 

Article VI. REPRESENTATIONS OF BUYER

 

The Buyer represents and warrants to the Seller as follows:

 

Section 6.01 Company Existence. The Buyer is duly organized and legally existing
under the laws of the state of Florida. The Buyer has all requisite corporate or
individual power and authority to enter into this Agreement and to perform its
obligations under it.

 

Section 6.02 Authorization. The execution, delivery, and performance of this
Agreement have been duly authorized and approved by the board of directors and
members of the Buyer. This Agreement constitutes a valid and binding agreement
of the Buyer, enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, reorganization, insolvency, or similar laws
affecting the enforcement of creditors’ rights or by the application of general
principles of equity.

 

Section 6.03 Brokers and Finders. The Buyer has not employed any broker or
finder in connection with the transactions contemplated by this Agreement and
has taken no action that would give rise to a valid claim against any party for
a brokerage commission, finder’s fee, or other like payment.

 

Section 6.04 No Conflict with Other Instruments or Agreements. The execution,
delivery, and performance by the Buyer of this Agreement will not result in a
breach or violation of, or constitute a default under, the Buyer’s Articles of
Incorporation or Bylaws or any material agreement to which the Buyer is a party
or by which the Buyer is bound.

 

 4   Initials:

 

 

Section 6.05 Opinion Letters. Once the shares to be issued to Seller hereunder
are eligible to be sold pursuant to Rule 144 under the Securities Act, Buyer
shall have its attorney, or shall pay for an attorney of Buyer’s choosing to,
draft an opinion letter that the shares are eligible to be sold pursuant to Rule
144.

 

Section 6.06 Accuracy of Representations and Warranties. None of the
representations or warranties of the Buyer contain or will contain at Closing
any untrue statement of a material fact or omit or will omit or misstate a
material fact necessary in order to make the statements contained herein not
misleading.

 

Article VII. COVENANTS OF SELLER

 

Section 7.01 Seller’s Operation of Business Before Closing. The Seller agrees
that between the date of this Agreement and the Closing, the Seller will:

 

  (a) Continue to operate the business that is the subject of this Agreement in
the usual and ordinary course and in substantial conformity with all applicable
laws, ordinances, regulations, rules, or orders, and will use its best efforts
to preserve its business organization and to preserve the continued operation of
its business with its customers, suppliers, and others having business relations
with the Seller;         (b) Not assign, sell, lease, or otherwise transfer or
dispose of any of the Assets used in the performance of its business, whether
now owned or hereafter acquired, except in the normal and ordinary course of
business and in connection with its normal operation;         (c) Maintain all
the Assets other than inventory in their present condition, reasonable wear and
tear and ordinary usage excepted, and maintain the inventory at levels normally
maintained; and         (d) Notify the Buyer promptly in the event of any
material change in the Assets or the Seller’s business before Closing or any
material adverse change in the financial condition of the Seller or of any
breach of a representation or warranty provided in this Agreement.

 

Section 7.02 Access to Premises and Information. At reasonable times before the
Closing, the Seller will provide the Buyer and its representatives with
reasonable access during business hours to the assets, titles, contracts, and
records of the Seller and will furnish such additional information concerning
the Seller’s business as the Buyer from time to time may reasonably request.

 

Section 7.03 Conditions and Best Efforts. The Seller will use their best efforts
to effectuate the transactions contemplated by this Agreement and to fulfill all
the conditions of their obligations under this Agreement, and will do all acts
and things as may be required to carry out their respective obligations under
this Agreement.

 

 5   Initials:

 

 

Section 7.04 No Negotiations with Others. Except as otherwise permitted by this
Agreement, or with the Buyer’s prior written consent, the Seller will refrain,
and will cause the Seller’s officers, directors, and employees and any
investment banker, lawyer, accountant, or other agent retained by the Seller to
refrain, from initiating or soliciting any inquiries or making any proposals
with respect to, or engaging in negotiations concerning, or providing any
confidential information or data to, or having any discussions with any person
relating to, any acquisition, business combination or purchase of all or any
significant portion of the assets of, or any equity interest in, the Seller. The
Seller will immediately cease and cause to be terminated any existing
activities, discussions, or negotiations with any parties conducted heretofore
with respect to any of the foregoing.

 

Section 7.05 Press Releases. No notice to customers, press release, or other
public announcement concerning the transactions contemplated by this Agreement
will be made by the Seller without the Buyer’s prior written consent, which
consent will not be unreasonably withheld; but, however, nothing in this section
will prevent a party from supplying such information or making statements as
required by governmental authority or as necessary for a party to satisfy its
legal obligations (prompt notice of which must in any such case be given to the
other party or parties).

 

Article VIII. CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

 

The obligation of the Buyer to purchase the Assets is subject to the
fulfillment, before or at the Closing, of each of the following conditions, any
one or portion of which may be waived in writing by the Buyer:

 

Section 8.01 Representations, Warranties, and Covenants of Seller. All
representations and warranties made in this Agreement by the Seller will be true
in all material respects through the Closing and the Seller will not have
violated or will have failed to perform in accordance with any covenant
contained in this Agreement.

 

Section 8.02 Licenses and Permits. The Buyer will have obtained all licenses and
permits from public authorities necessary to authorize the ownership and
operation of a business using the Assets.

 

Section 8.03 No Suits or Actions. At the time of the closing, no action, suit,
or proceeding before any court or any governmental or regulatory authority will
have been commenced and be continuing, and no investigation by any governmental
or regulatory authority will have been commenced and be continuing, and no
action, investigation, suit, or proceeding will be threatened, against the
Seller or the Buyer or any of their affiliates, associates, officers, or
directors, seeking to restrain or prevent or questioning the validity of the
transactions contemplated by this Agreement.

 

Section 8.04 Material Adverse Change. From the date of this Agreement to the
Closing, the Seller will not have suffered any material adverse change (whether
or not such change is referred to or described in any supplement to any Schedule
to this Agreement) in its business prospects, financial condition, working
capital, assets, liabilities (absolute, accrued, contingent, or otherwise), or
operations.

 

 6   Initials:

 

 

Section 8.05 Corporate Action. The Seller will have furnished to the Buyer a
copy, certified by the Seller’s secretary or assistant secretary, of the
resolutions of the Seller authorizing the execution, delivery, and performance
of this Agreement.

 

Article IX. CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

 

The obligations of the Seller to consummate the transactions contemplated by
this Agreement and the Related Agreements are subject to the fulfillment, before
or at the Closing, of each of the following conditions, any one or a portion of
which may be waived in writing by the Seller:

 

Section 9.01 Representation, Warranties, and Covenants of Buyer. All
representations and warranties made in this Agreement by the Buyer will be true
in all material respects through the Closing, and the Buyer will have neither
violated nor failed to perform in accordance with any covenant contained in this
Agreement.

 

Section 9.02 Corporate Action. The Buyer will have furnished to the Seller a
copy, certified by the Buyer’s secretary or assistant secretary, of the
resolutions of the Buyer authorizing the execution, delivery, and performance of
this Agreement.

 

Article X. RISK OF LOSS

 

The risk of loss, damage, or destruction to any of the Assets will be borne by
the Seller before the Closing. In the event of such loss, damage, or
destruction, the Seller, to the extent reasonable, will replace the lost
property or will repair or cause to repair the damaged property to its condition
before the damage. If replacement, repairs, or restorations are not completed
before the Closing, then the purchase price will be adjusted by an amount agreed
on by the Buyer and the Seller that will be required to complete the
replacement, repair, or restoration after the Closing. If the Buyer and the
Seller are unable to agree, then the Buyer, at its sole option and
notwithstanding any other provision of this Agreement, and on notice to the
Seller, may rescind this Agreement and declare it to be of no further force and
effect, in which event there will be no closing of this Agreement and all the
terms and provisions of this Agreement will be deemed null and void.

 

Article XI. INDEMNIFICATION AND SURVIVAL

 

Section 11.01 Survival of Representations and Warranties. All representations
and warranties made in this Agreement will survive the Closing of this
Agreement. The representations and warranties in this Agreement will terminate
two years after the Closing Date, and such representations or warranties will
thereafter be without force or effect, except for any claim with respect to
which notice has been given to the potentially indemnifying party before such
expiration date.

 

 7   Initials:

 

 

Section 11.02 Seller’s Indemnification.

 

  (a) The Seller agrees to indemnify, defend, and hold the Buyer, its
successors, and assigns harmless from and against any and all claims,
liabilities, obligations, costs, expenses, and reasonable attorney fees
(collectively, “Damages”) arising out of or related to:         (i) Any breach
or inaccuracy of any representation or warranty of the Seller made in this
Agreement;         (ii) Any failure by the Seller to perform any covenant
required to be performed by it pursuant to this Agreement; and         (iii) Any
liability or obligation of the Seller arising out of or in connection with the
ownership, use, condition, maintenance, or operation of the Seller’s business or
the Assets by the Seller or its members on or before the Closing.         (b) If
any claim is asserted against the Buyer that would give rise to a claim by the
Buyer against the Seller for indemnification under this Section 11.02, then the
Buyer will promptly give written notice to the Seller concerning such claim and
the Seller will, at no expense to the Buyer, defend the claim.

 

Section 11.03 In the event of any Damages for which the Buyer has a right to
indemnity under this Agreement, the Buyer will be entitled to offset the amount
of such Damages against any unpaid amount of the Purchase Price remaining
payable. On giving notice of a claim for indemnity pursuant to this Section
11.03, the Buyer will have the right to withhold payment of that portion of the
Purchase Price that equals the amount of the estimated Damages, and such
withholding will not constitute a default under this Agreement. The right to
indemnification for the Buyer will not be limited to the amount of setoff under
this section.

 

Article XII. TERMINATION OF AGREEMENT

 

Section 12.01 Right of Parties to Terminate. Either party may terminate this
Agreement prior to Closing if the other party breaches any of its obligations or
representations under this Agreement in any material respect.

 

Section 12.02 Effect of Termination. If either the Buyer or the Seller decides
to terminate this Agreement, such party will promptly give written notice to the
other party to this Agreement of such decision. In the event of a termination of
this Agreement, the parties to this Agreement will be released from all
liabilities and obligations arising under this Agreement with respect to the
matters contemplated by this Agreement, other than for damages arising from a
breach of this Agreement.

 

 8   Initials:

 

 

Article XIII. MISCELLANEOUS PROVISIONS

 

Section 13.01 Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties relating to the subject matter hereof
and supersedes any and all prior understandings, agreements, negotiations and
discussions, both written and oral, between the parties hereto with respect to
the subject matter hereof.

 

Section 13.02 Waiver. Any provision or condition of this Agreement may be waived
at any time, in writing, by the party entitled to the benefit of such provision
or condition. Waiver of any breach of any provision will not be a waiver of any
succeeding breach of the provision or a waiver of the provision itself or any
other provision.

 

Section 13.03 Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with, and shall be governed by, the laws of the State of
New York without reference to, and regardless of, any applicable choice or
conflicts of laws principles.

 

Section 13.04 Execution of Agreement; Counterparts; Electronic Signatures.

 

(d) This Agreement may be executed in several counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
instrument, and shall become effective when counterparts have been signed by
each of the Parties and delivered to the other Parties; it being understood that
all Parties need not sign the same counterparts.

 

(e) The exchange of copies of this Agreement and of signature pages by facsimile
transmission (whether directly from one facsimile device to another by means of
a dial-up connection or whether mediated by the worldwide web), by electronic
mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, or by combination of such means, shall constitute effective execution
and delivery of this Agreement as to the Parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the Parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

 

Section 13.05 Further Assurances. Each of the parties hereto shall from time to
time at the request of the other party hereto, and without further
consideration, execute and deliver to such other party such further instruments
of assignment, transfer, conveyance and confirmation and take such other action
as the other party may reasonably request in order to more effectively fulfill
the purposes of this Agreement.

 

Section 13.06 Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof. If any
provision hereof is determined by a court of competent jurisdiction or an
arbitrator to be invalid or unenforceable, such provision shall be limited to
the extent necessary to make it valid and enforceable, or if necessary, severed
from this Agreement, and the remainder of the Agreement shall be in full force
and effect.

 

 9   Initials:

 

 

Section 13.07 Attorneys’ Fees. If either party brings a claim or lawsuit against
the other party to this Agreement to interpret or enforce any of the terms of
this Agreement, the prevailing party shall, in addition to all other damages, be
entitled to reasonable attorneys’ fees and costs, costs of witnesses, and costs
of investigation from the non-prevailing party.

 

Section 13.08 Amendment and Termination. This Agreement may be amended or
terminated only upon a writing executed by both Buyer and Seller.

 

Section 13.09 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Buyer and Sellers and their respective successors and
assigns. Whenever appropriate in this Agreement, references to Buyer or Sellers
shall be deemed to refer to such company’s successors or assigns.
Notwithstanding, neither Party may assign this Agreement without the written
consent of the other Party

 

Section 13.10 Equitable Relief. Each Party is entitled to bring an action for
temporary or preliminary injunctive relief at any time in any court of competent
jurisdiction in order to prevent irreparable injury that might result from a
breach of this Agreement.

 

The parties enter into this Agreement as of the date first written above.

 

Wrapmail, Inc.         By:   Marco Alfonsi, its CEO  

 

Pure Health Products, LLC Pure Health Products, LLC

 



By:   By:           Printed:   Printed:           Title:   Title:

 

 10   Initials:

 

 

 

